Case 4:19-cV-00872-HSG Document 65 Filed 04/10/19 Page 1 of 14

 

CALH"ORNlA DEPARTMENT OF JUSTICE (510) 879#1247
()FFlCE OF THE ATTORNEY GENERAL '

.] ames F. Zahradka II, Deputy Attorney General (SBN 196822)

1515 Ciay Street, 20th F}oor

Oakland, California 946]2-0550

ATTGRNEY FOR (N¢,me): Plaintiff STATE OF CALIFORNIA

 

IN THE UNITED STATES DISTRICT C()URT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

Pl..‘xlNTlFF/PET!TI<)NER; STATE OF CAL!FORNIA; et al.
millENDANT/RESP<)NDENT; DONALD J. TRUMP; et a¥.

 

 

cASENUMBER;
PROOF OF SERVICE 4:]9-cv-00872-HSG _

 

 

 

At the time of service i Was al least 18 years of age and ncta party to this action, and I served copies of the (specijj» documem(s);
FlRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
a. Pany served: DAVID BERNHARDT, in his official capacity as Acting Secretal'y of the lnterior

b. Persun served; James Weiner, Agent, authorized person to accept service of process
(Caucasian male, 55 yrs., 5'10", 161~200 lbs., Brown hair)

¢. Address: 1849 C Street, Northwcst
Washington, D.C. 20240

1 Scz'ved the party in item 2

a, by personally delivering the copies (1) on (dale): 03/19/2019
(2) at (time): 01:06 p.m.

Pcrson serving ()mme, addres.s‘, and zelephone No.): l

Maxx Anderson

Ace Attorney Service, Inc. f. Fee for service: $

i413 K Street, 7th Ploor

Washington, D.C. 20005 a. Not a Registered Califomia process server.
(877) 398-1798 (1) Employee or independent contractor.

(2) Registration No.: N/A
(3) County: N/A

 

l declare under penalty of perjury under the laws Of the State of Washington, .D.C. that the foregoing is true and correct.

Date: April S, 2019 <%/_,“:;MM

(signatu)‘e)

#16881095'1

 

 

PROOF ()F SERVICE

Case 4:19-cV-00872-HSG Document 65 Filed 04/10/19 Page 2 of 14

 

CAL|FORNIA DEPARTMENT OF JUSTICE (510) 879~1247
()FF[CE ()F THE ATTORNEY GENERAL

Jz\mes F. Zahradka II, Deputy Attorney General (SBN 196822)

1515 Clay Street, 29th Floor

OHkland, California 94612-0550

A'I"l‘oRNeY ms (Nm»e): Plaintiff STATE OF CALIFORNIA

 

IN THE UNITED STATES DISTRICT C()URT
FOR 'I`I-IE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND I)IVISION

 

Pi.AlN'riFF/peririoNER; STATE OF CALIFORNIA; et al.
DEFL¢No/\NT/RESPONDENT; DONALD J. TRUMP; et al.

 

 

CASE. NUMBER:

 

 

 

f' d

PROOF OF SERVlCE 4:19-Cv'00872-HSG

AI the time oi" service l was at least 18 years of age and not a party to this action, and I served copies of the (.spec;£v documem(.i);
FlRS'l` AMENDED COMPLAIN'I` FOR DECLARATORY AND INJUNCTIVE RELIEF

u. Party served: ` U.S. DEPARTMENT OF HOMELAND SECURI'I`Y

b. Persnn served: Sam Hillhouse, Attorney Advisor, authorized person to accept service of process
(Caucasian male, 30's, 5'10", 161~20011)§., Black hair)

l

c. Address: 3801 Nebraska Avenue, Northwest
Washington, D.C. 20016

l served the party in item 2

a. by personally delivering the copies (l) on (date): 03/] 8/2019
(2) at (time): 03:50 p.m.

Person serving (name, address and telephone No.);

M.axx Anderson

Ace Attorney Service, Inc. f. Fee for service: $

1413 K Street, 7th Flooi‘

Wzishington, D.C. 200()5 a. Not a Registered California process server.
(877) 398~ l 798 (i) Employee or independent contractor.

(2) Registration No.; N/A
(3) County: N/A

l declare under penalty of perjury under the laws of the State of Washington, D.C. that the foregoing is true and correct

Dace; Aprii 5, 2019 %///>/---

(si'gnatw‘e)

 

#168812131

 

 

PROOF OF SERVICE

 

 

 

 

Case 4:19-cV-00872-HSG Document 65 Filed 04/10/19 Page 3 of 14

 

CAL|F()RNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFlCl£ ()F THE ATTORNEY GENERAL

James F. Zahradka H, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612~0550

/\'\"roi<Nr.Y ron ovw~¢): Plaintiff STATE OF CALIFORNIA

 

IN THE UNITED.STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

immerFF/Pe'm‘ioNeR; STATE OF CALIFORNIA; ct al.
ni?.i-‘ENDANr/ILESPONDHNT; DONALD J. TRUMP; et al.

 

 

. CASE NUMBER:
PROOF OF SERVICE 4:19-€¥-00872-HSG

 

 

 

At the time ot` service l was at least 18 years of age and not a party to this action, and I served copies of the (.vpeci;j» documem(s):
FlRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNC'I`IVE RELIEF
a. I’ariy served: U.S. DEPAR'I`MENT OF THE DEFENSE

b. Person sen/edc Denise Shellman, Paralegal, anthorized person to accept service of process
(Biack female, 60’5, 5'9", 161-200 lbs., Brown hair)

c, Address: 1235 SOllfh Clm‘k St!‘e€f
Arlington, Virginia 22202

l served the party in item 2

s. by personally delivering the copies (l) on (date): 03/]8/2019
(2) at (time)‘. 02:25 p.m.

Person serving (name, address and telephone No.).'

Maxx Anderson

Ace Attorney Service, Inc. f. Fee for service: $

l4l3 K Street, 7th Floor

Washington, D,C. 20005 a. th a Registered Calif`ornia process sei‘ver.
(877) 398~1798 (l) Employee or independent contractor

(2) Registration No.: N/A
(3) County: N/A

l declare under penalty of perjury under the laws of the State of Washington, D.C. that the foregoing is true and correct

oace; Aprii 5, 2019 %MN
_ , /

(Signature)

#1688125.5`1

 

 

PR()OF OF SERVICE

 

 

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 4 of 14

 

CALlFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
UFFICE OF THE ATT()RNEY GENERAL
James F. Zahradka II, Deputy Attorney General (SBN 196822)
1515 Clzty Strcct, 20th Floor
Oakland, Calit`ornia 94612-0550
A'rroitr\'m’ cont/ramer Plaintiff STATE OF CAL[FORNIA
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIF()RNIA
OAKLANI) DIVISION
PLAIN'riFF/PETITIONER: STATE OF CALIFORNIA; et al.
t)i-:rr~;Nt)/\NT/RESPONDENT: DONALD J. TRUMP; et al.

 

 

 

CAse NUMBER:
PRG()F OF S'ERVICE 4:19-cv-00872-HSG

 

 

 

 

 

l. At the time ot` service f was at least 18 years of age and ncta party to this action, and 1 served copies of the (specip documem(s);
FlRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
2. a. Party served£ U.S. DEPARTMENT OF THE INTERIOR

b4 Person served: James Weiner, Agent, authorized person to accept service of process
(Caucasian male, 55 yrs., 5‘10", 161-20011:)3., Brown hair)

 

c, Address: 1849 C Stl°€ei, NOI‘fhWeSt`
Washington, D.C. 20240
3. l served the party in item 2
a. by personally delivering the copies (l) on (date): 03/19/2019
(2) at (time): 01:06 p.m.
4. Person serving (name, addres.s', and telephone No.):

Maxx Auderson

Ace Attorney Servicc, Inc. f. Fee for service: $

1413 K Street, 7th Floor

Washington, D.C. 20005 a. Not a Registered California process server.
(877) 398~1798 ‘ (1) Employee or independent contractor

(2) Registration No.: N/A
(3) County: N/A

5. l declare under penalty of perjury under the laws of the State of Washington, D.C. that the foregoing is true and correct

one Aprii 5, 2019 %://W

/ f (sz'gnarure)

#]6881353[

 

 

PR()OF ()F SERVICE

Case 4:19-cV-00872-HSG Document 65 Filed 04/10/19 Page 5 of 14

 

CALIF()RNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFICE OF THE ATTORNEY GENERAL

James F. Zahradka II, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0550

ATTORNEY FOR(NM€): Plaintiff STATE OF CALIFORNIA

 

IN THE UNITE]) STATES DISTRICT COURT
FOR THE NORTHERN I)ISTRICT ()F CALIFORNIA
OAKLAND DIVISION

 

PLAINTIFF/PETITIONER; STATE OF CALIFORNIA; et al.
DEFENDANT/RESPONDENT; DONALD J. TRUMP, in his official capacity as
President of the United States of American; et al.

 

PRO()F OF SERVICE BY CERTIFIED MAIL

 

 

 

CASE NUMBER;
4:19-cv-00872-HSG

 

1. At the time of service l was at least 18 years of age and not a party to this action,and a resident of or an employed in the county

where the mailing occurred

2. My residence or business address in (specz`jj)j;
Ace Attorney Service, Inc.
1000 Broadway, Suite 340
Oakland, Califomia 94607

3. l served a copy of the following documents (Specij_‘i) exact title(s)):
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNTIVE RELIEF

4. I served a copy of the foregoing doculnent(s) by mailing it in a sealed envelope with postage
prepaid as follows: CERTIFIED #: 7013 1090 0000 6249 0194

(x) I deposited the envelope with the United States Postal Service

a.
b. (x) Deposited or placed (l) on (date): Mal'ch 15, 2019 (city, state): Oakland, California

c. (x) Narne and address as shown on the envelope (speciyj)):

MARK T. ESPER,

in his official capacity as Secretary of the Army
9275 Gunston Roatl, Suite 5

Fort Belvoil', Virginia 22060

5. Person serving (name, address and telephone No.);
Edward Zhong .
Ace Attorney Service, Inc. Fee for service: $
1000 Broadway, Suite 340
Oakland, California 94607 Not a Registered California process server
(510) 465-1000 (l) Ernployee or independent contractor

(2) Registration No.; N/A
(3) County: N/A

6. l declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct

Date: April 4, 2019 _ c

(sz`gna/ure)

#I66’6’]42R

 

PROOF ()F SERVICE

 

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 6 of 14

 

CALIF()RN!A DEPARTMENT OF JUSTICE (510) 879-1247
0FF1CE OF THE ATTORNEY GENERAL `

Jamcs F, Zahradka Il, Deputy Attorney Gencral (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0550

A'l"rol<NEY roa (Nm»e): Plaintit`f STATE OF CALIF()RNIA

 

IN THE UNITEI) STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
` OAKLAND DIVISION

 

PLAlN'ril~‘F/Ft:rmoNeR; STATE OF CALIFORNIA; et al.
DEFENDANT/RESPONDBNT: DONALD J. TRUM_P; et al.

 

 

 

PRO()F OF SERVICE

 

cAsE NUMBER;
4:19~cv~00872-HSG

 

l . At the time ot`scrvice l was at least 18 years of age and not a party to this action, and l served copies of the (.:pecify documem(s):
FlRS'l` AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

2. a. Pany served; STEVEN T. MNUCHIN, in his official capacity as Secretary ofTreasury

b. Person served: James Little, Agent, authorized person to accept service of process

(Black male, 35 yrs., 5'10", 200+ lbs., Black hair)

c. Address: 1500 Pennsylvania Avenue, North West
Washington, D.C. 20220

3. l Scrved the party in item 2 .
a. by personally delivering the copies (l) on (date): 03/18/2019
(2) at (time): 11:03 a.m.

.4. Person serving (name, address, and telephone No.):

Joseph Basile
Ace Attorney Service, Inc. f. Fec for service: $
1413 K Strect, 7th Floor

Washington, D.C. 20005 a. Not a Registered California process server4
(877) 398-1798 (l) Employee or independent contractor.

(2) Registration No.: N/A
(3) County: N/A

5. l declare under penalty of perjury under the laws of the State of Washington, D.C. that the foregoing is true and correct

Dare: Apriis,zois 7 £VM .

 

(signature)

#1 688 14851

 

PROOF OF SERVICE

 

 

 

 

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 7 of 14

 

' CALIFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFICE OF THE ATTORNEY GENERAL
James F. Zahradka II, Deputy Attorney General (SBN 196822)
1515 Clay Street, ZOth Floor
Oakland, California 94612-0550
A'l"li<)RNEY Foa (Mzmt»): Plaintif`i` STATE OF CALIFORNIA
IN 'I`HE UN!TED STATES DISTRICT COURT ~
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION
Pl_.MNTrFF/PETITIONER; STATE OF CALIFORNIA; et al.
DEl-'ENDANT/RESPONDENT; DONALD J. TRUMP; et al.

 

 

 

 

 

 

 

 

CASE NUMBER:
PROOF OF SERVICE 4:19-cv-008'72-HSG
l . At the time ot` service l was at least 18 years of age and note party to this action, and l served copies of the (.vpecijj» documem(s):

FIRS'I` Al\/IENDED COMPLAINT FOR DECI,ARATORY AND INJUNCTIVE RELIEF

2. a Party served: KIRSTJEN M. NlELSEN, in her official capacity as Secretary of Homcland Security

b. Person sewed: Sam Hillhouse, Attorney Advisor, authorized person to accept service of process
(Caucasian male, 30'§, 5’10", 161~200 lbs., Black hair)

c. Address: 3801 Nebraska Aveuue, Northwest
Washington, D.C. 20016

3. l served the party in item 2 ' _ _
a. by personally delivering the copies (l) on (date): 03/18/2019
(2) at (!ime): 03:50 p.m.
4. Person serving (name, address and telephone No.):

Maxx Anderson

Ace Attorney Service, Inc. f`. Fee for service: $

1413 l<. Street, 7th Flcor

Washington, D.C. 20005 a. Not a Registered California process server.
(877) 398-1798 (l) Employee or independent contractor.

(2) Registration No.: N/A
(3) County: N/A

5. l declare under penalty of perjury under the laws ofthe State of Washington, D.C. that the foregoing is true and correct

Dme; April 5, 2019 %/

f l (signature)

#1686’139$1

 

 

PRO()F OF SERVICE

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 8 of 14

 

CALlFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFICE OF THE ATTORNEY GENERAL

James F. Zahradka Il, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, Calif`ornia 94612-0550

A’l"l'ORNF.Y Fr)R <Nm”e): Plaintlff STATE OF CALIFORNIA

 

lN THE UNl'l`ED STATES DISTRICT COURT
F()R THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

Pi.AiNriFF/Peririonea: STATE OF CALIFORNIA; et al.
ur-;FENn/\NT/RESP<)NDENT: DONALD J. TRUMP; et al.

 

CASE NUMBER:

 

 

 

 

PROOF OF SERVICE 4219-cv»00872-HSG
At the time of service l was at least 18 years of age and not a party to this action, and l served copies of the (specpfv dacmuem(s):
FlRST AMENDED COMPLAINT F()R DECLA'RATORY AND INJUNCTIVE RELIEF
a. early served PATRICK M. SHANAHAN, in his official capacity as Acting Secretary of Defense

b. Person served: Denise Shellman, Paralegal, authorized person to accept service of process
(Black female, 60'§, 5'9", 161~200 ]bs., Brown h'air)

c. Addrcss: 1235 SOlllh Cla!'k Sfl'€€t
Arlington, Virginia 22202

1 served the party in item 2

a. by personally delivering the copies (1) on (a'ate): 03/18/2019
(2) at (time): 02:25 p.m.

Person serving (name, address and telephone No.):

l\/laxx Anderson

Ace Attorney Service, Inc. t`. Fee for service: $

1413 l< Street, 7th Floor

Washington, D.C. 20005 a. Not a Registered California process server.
(877) 398-1798 (l) Ernployee or independent contractor

(2) Registration No.: N/A
(3) County: N/A

1 declare under penalty of perjury under the laws of the State of Washington, D.C. that the foregoing is true and correct

Dme; Aprii s, 2019 ”WW

(sz'gnature)

 

#168815531

 

 

PR()OF OF SERVICE

 

 

 

Case 4:19-cV-00872-HSG Document 65 Filed 04/10/19 Page 9 of 14

 

CALlFORNlA DEPARTMENT OF JUSTICE (510) 879-1247
()FF|CE OF 'I`HE ATTORNEY GENERAL

James F, Zaliradka lI, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0559

/\T'roRerY i-'<)iz muller Plaintiff STATE OF CALIFORNIA

 

lN '1`HE UNITED STATES DISTRlCT COURT
F()R THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

Pi,,\iNTn-‘if:i'iz'ririoi\'ER; STATE OF CALIFORN]A; et al.
oureri)ANTli<i;sP()NDENT: DONALD J. TRUMP; et al.

 

 

 

PR()OF OF SERVICE

 

ease NUMBER:
4:19-cv-00872~HSG

 

l . Ai the time ot`service l was at least 18 years of age and not a party to this aetion, and l served copies of the (speci;j) documem(s);
FIRST AMENDED COMPLAINT _FOR DECLARATORY AND INJUNCTIVE RELIEF

2. a Parey served: RICI~IARD V. SPENCER, in his official capacity as Secretary of the Navy

b. Person served: Reneta Witcher, Agent, authorized person to accept service of process

(Black female, 55 yrs., 5'6", 161-2001bs., Salt & Pepper hair)

e. A<ldress; 1322 Pafrerson Avenue, Southeast
Washington, D.C. 20374

3. l served the party in item 2
a. by personally delivering the copies (l) on (date): 03/18/2019
(2) at (time): 02:30 p.m.
4. Person serving (name, address and telephone No.):

Chad Haltom
Ace Attorney Service, Inc. ‘ f. Fee for service: $
1413 K Sn'eet, 7th Floor

Wasliington, D.C. 20005 ` a. Not a Registered Caiifornia process server.
(877) 398-1798 (1) Employee or independent contractor.

(2) Registration No.: N/A
(3) County: N/A

5. l declare under penalty of pel‘jury,_,under the laws of the State ofWashington, D.C. that the foregoing is true and correct

Dare: Aprn 5, 2019 <;\&S~_\

(sz`gnature)

#1688157.5`1

 

PROOF OF` SERVICE

 

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 10 of 14

 

CALIFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
()l"l<`iCE OF THE ATTORNEY GENERAL

James F. Zahradka !I, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0550

A'i"i'()nni£v son (Nmne): Piaintiff STATE ()F CALIF()RNIA

 

 

lN THE UNI'I`ED STA'I`ES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

Pi,AiNriFF/Psrinonna; STATE OF CALIFORNIA; et al.
nerieNo/\Nrtnesi>onnssr; DONALD J. TRUMP; et al.

 

 

CASE NUMBER:
PR()OF OF SERVICE 4:19-cv-00872-HSG

 

 

 

 

At the time of service I was at least 18 years of age and not a party to this action, andl served copies of the (Specip dawmem(s);
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
a. Parl_v servch U.S. DEPARTMENT OF TREASURY

b. Person served: .lames Little, Agent, authorized person to accept service of process
(Black male, 35 yrs., 5'10", 206+ lbs., Black hair)

c. Address: 1500 Pennsylvania Avenue, North West
Washington, D.C. 20220

 

l served the party in item 2
a. by personally delivering the copies (i) on (c/ate): 03/18/2019
(2) at (ti`me): 11:08 a.m.

Person serving (name, address, and telephone NO.):

.losepii Basile

Ace Attorney Service, Inc. f. Fee for service: $

1413 K Street, 7th Fioor

Washington, D.C. 20005 a. Not a Registered Caiifomia process server,
(877) 398-1798 (1) Employee or independent contractor.

(2) Registration No.: N/A
(3) County: N/A

 

 

l declare under penalty`of perjury under the laws of the Statc of Washington, D.C..that the foregoing is true and correct

Date: April 5, 2019 ZWW d §

(signatw'e)

 

#16881595`1

 

PROOF OF SERVICE

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 11 of 14

 

CALIFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFICE OF THE ATTORNEY GENERAL

Janles F. Zahradka ll, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0550

ATTORNEY FOR (Name): Plaintiff STATE OF CALIFORNIA

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISI()N

 

PLAINTIFF/PETITIONER; STATE OF CALIFORNIA; et al.
DEFENDANT/RESPONDENT; DONALD J. TRUMP, in his official capacity as
President of the United States of American; et al.

 

 

PROOF OF SERVICE BY CERTIFIED MAIL

 

 

case NUMBER;
4:19~cv-00872-HSG

 

1. At the time of service l was at least 18 years of age and not a party to this action,and a resident of or an employed in the county

Where the mailing occurred

2. My residence or business address in (specifv):
Ace Attorney Service, Inc.
1000 Broadway, Suite 340
Oakland, California 94607

3. 1 Served a copy of the following documents (specijj) exact title(s)):
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNTIVE RELIEF

4. l served a copy of the foregoing document(s) by mailing it in a sealed envelope with postage
prepaid as follows: CERTIFIED #: 70]3 1090 0000 6249 0170

a. (X) l deposited the envelope with the United States Postal Service

b. (X) Deposited or placed (1) on (date): Marcll 15, 2019 (cl'ty, Stote); Oakland, California

c. (X) Naine and address as shown on the envelope (specify):

DONALD J. TRUMP,

in his official capacity as President of the United Statcs of America

1600 Pennsylvania Avenue Northwest
Wnshington, DC 20500

5. Person serving (mzme, address and telephone No.):
Edward Zhong
Ace Attoi'ney Service, Inc. Fee for service: $
1000 Broadway, Suite 340
Oakland, Califomia 94607 Not a Registered California process server.
(510) 465-1000 (1) Einployee or independent contractor
(2) chistration No.: N/A
(3) County: N/A
6. l declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct

Date: April 4, 2019 {/;_;_:r__
(`_/) ', ""\-._

 

(Sl`gnottu'e)

#1688]63}1’

 

PR()()F ()F SERV]CE

 

Case 4:19-

cv-OOS?Z-HSG Document 65 Filed 04/10/19 Page 12 of 14

 

1515 Clay Street, 20th Flooi

A'r'roRNEv ron (Nmne): Plaintiff

CALlF()RNlA DEPARTMENT OF JUSTlCE (510) 879-1247
OFFlCE 017 Tl-IE ATTORNEY GENERAL f
James F`. Zahradka ll, Deputy Attorney General (SBN 196822)

Oal<land, Calii`ornia 94612-0550

STATE OF CALIFORNIA

 

IN THE

F()R THE NORTHERN DISTRICT OF CALIFORNIA

UNI'I`ED STATES DISTRICT COURT
OAKLAND DIVISI()N

 

P'l,AxNT\FF/PETIHONER; STATE OF CALIFORNIA; et al.
m~.'FEND/\NT/RESPGNDENT; DONALD J. TRUMP; et al.

 

 

 

 

 

CASE NUMBER:
PRO()F OF` SERVICE 4:19-cv-00872»HSG
l . »At the lime of service l was al least 18 years of age and not a party to this action, and I served copies of the (.specrfv dammiem(s);

FlRS'l` AMENDED COMPLAINT F()R DECLARATORY AND INJUNCTIVE RELIEF

2 t a. Party servedf

b. Person sewed:

U.S. DEPAR'I`MENT OF JUS'I`ICE

David Burroughs, Mail Clerk, authorized person to accept service of process
(Black male, 28-30 yrs., 5'10", 161-200 lbs., Black hair)

c. Address: 950 Pennsylvania Avenue, Northwest
Washington, D.C. 20530
3. l served the party in item 2
a. by personally delivering the copies (1) on (date): 03/18/2019
(2) at (time): 05:49 a.m.
4. Person serving (name, addressl and telephone No.):

Joseph Beatty Guthrie

Ace Attorney Service, Inc. f. Fee for service: $

1413 K Street, 7th Ploor

Washington, D.C, 20005 a. Not a Registe're'd California process server.

{877) 398-1798

5. l declare under penalty of perjury under the laws of the State of Washington, D.

Date: April 5, 2019

(1) Employee or independent contractor.
(2) Registration No.: N/A
(3) County: N/A

. that - he foregoing is true and correct.

   

 

(signature)

#16881695`1

 

PROOF OF SERVICE

 

 

Case 4:19-cV-00872-HSG Document 65 Filed 04/10/19 Page 13 of 14

 

CALIFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFICE OF THE ATTORNEY GENERAL

James F. Zahradka II, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0550

ATTORNEY FOR(Nmne); Plaintiff STATE OF CALIFORNIA

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

PLAINTIFF/PETlTIoNER; STATE OF CALIFORNIA; et al.
DEFENDANT/RESPONDENT; DONALD J. TRUMP, in his official capacity as
President of the United States of American; et al.

 

 

cAsE NUMBER:
PROOF OF SERVICE 4:19-cv-00872-HSG

 

 

 

At the time of service 1 was at least 18 years of age and not a party to this action, and I served copies of the (speczfv documenr(s):
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

a. Party servedl UNITED STATES OF AMERICA

b. Person served: Elisa Delgado, Legal Assistant, authorized person to accept service of process
(Hispanic female, 35 yrs., 5'2", 1251bs., Brown eyes, Black hair)

c. Address: 1301 Clay Street, 3rd Floor
Oakland, California 94612

I served the party in item 2

a. by personally delivering the copies (1) on (date): 03/19/2019
(2) at (z‘i`me): 03:05 p.m.

Person serving (name. address, and telephone NO.):

Carlea Duque

Ace Attorney Service, Inc. f`. Fee for service: $

1000 Broadway, Suite 340

Oakland, California 94607 a. Not a Registered California process server.
(510) 465-1000 (l) Ernployee or independent contractor

(2) Registration No.: N/A
(3) County: N/A

(J\

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date; March 27, 2019 n il .
1 >'{J»'fc afge c <si;.
(Sz`gnafare)

#1689643R

 

PROOF OF SERVICE

 

Case 4:19-cV-00872-HSG Document 65 Filed O4/10/19 Page 14 of 14

 

CALIFORNIA DEPARTMENT OF JUSTICE (510) 879-1247
OFFICE OF THE ATTORNEY GENERAL

James F. Zahradka II, Deputy Attorney General (SBN 196822)

1515 Clay Street, 20th Floor

Oakland, California 94612-0550

ATTORNEY FOR(Nw»e); Plaintiff STATE OF CALIFORNIA

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

PLAINTIFF/PETITIONER; STATE OF CALIFORNIA; et al.
DEFENDANT/RESPONDENT; DONALD J. TRUMP, in his official capacity as
President of the United States of American; et al.

 

PROOF OF SERVICE BY CERTIFIED MAIL

 

 

 

CASE NUMBER:
4 : 19-cv-00872-HSG

 

1. At the time of service 1 was at least 18 years of age and not a party to this action,and a resident of or an employed in the county

where the mailing occurred

2. My residence or business address in (speciyj));
Ace Attorney Service, Inc.
1000 Broadway, Suite 340
Oakland, California 94607

3. 1 served a copy of the following documents (specijj/ exact tit/e(s)/`:
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNTIVE RELIEF

4. 1 served a copy of the foregoing document(s) by mailing it in a sealed envelope with postage
prepaid as follows: CERTIFIED #: 7014 0150 0000 7525 3581

a. (X) 1 deposited the envelope with the United States Postal Service
b. (x) Deposited or placed (1) on (date): March 15, 2019 (cily, state); Oakland, Calif`ornia
c. (x) Name and address as shown on the envelope (speelfv):

HEATHER WILSON,

in her official capacity as Secretary of the Air Force
1500 West Per'imeter Road, Suite 1370
Andrews Air Force, Maryland 20762

5. Person serving (nanze, address and telephone No.):
Edward Zhong
Ace Attorney Service, Inc. Fee for service: $
1000 Broadway, Suite 340 `
Oakland, California 94607 Not a Registered California process server.
(510) 465-1000 (1) Employee or independent contractor.

(2) Registration No.: N/A
(3) County: N/A

6. 1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct

Date: April 4, 2019

. -__,

.-ei-“""--.£_ "”

 

f L J
(Signafare)

#1688]76R

 

PR()()F OF SERVICE

 

